Per Curiam.
In this action the plaintiff sought to enjoin the defendants from enforcing, or aiding to enforce, certain judgments against the plaintiff, on the ground that they had obtained the information which would enable them to enforce the same from the plaintiff when he was their client, or when they occupied a confidential relation towards him in the transaction of his law business. It is unnecessary to discuss the legal propositions upon which the plaintiff relies, for the reason that the trial judge has found against him upon the main questions of fact in the case, and the findings in this respect are adequately supported by the evidence. They expressly negative the claim that the plaintiff gave any information concerning the judgments in question to the defendant Kearney, as his client, or the client of the firm to which he belonged; or that the plaintiff ever made any confidential or privileged communication to the defendant Stainton, or any communication to the defendant Beeves, except an instruction to make an offer to settle a particular judgment, which offer was made by said defendant, and was the only business he did in behalf of the plaintiff. There being quite proof enough to justify these conclusions of fact, the j udgment in favor of the defendants must be affirmed. Judgment affirmed, with costs.